Citation Nr: 0923301	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  02-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for multiple non-
compensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from November 1988 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2001 and July 2002 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied, in 
pertinent part, the Veteran's claim of entitlement to a 
compensable evaluation for multiple non-compensable service-
connected disabilities pursuant to 38 C.F.R. § 3.324.  

In October 2003, November 2006, September 2007, and April 
2009, the Board remanded the Veteran's appeal for additional 
development. 

The Board notes that, in an April 2009 decision, the Board 
granted service connection for depression.  Later that month, 
the RO effectuated the Board's decision and assigned a 
10 percent rating effective November 19, 2000, a 30 percent 
rating effective March 13, 2006, and a 50 percent rating 
effective November 1, 2008.  This decision was issued to the 
Veteran and his service representative in May 2009.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection is in effect for: depression, 
evaluated as 10 percent disabling effective November 19, 
2000, 30 percent disabling effective March 13, 2006, and 
50 percent disabling effective November 1, 2008; a ganglion 
cyst of the right wrist, evaluated as zero percent disabling 
effective October 16, 1993; a sebaceous cyst of the left ear 
canal, evaluated as zero percent disabling effective 
October 16, 1993; a benign fibroma on the left side of the 
face, evaluated as zero percent disabling effective 
October 16, 1993; and for a left ankle fracture, evaluated as 
zero percent disabling effective January 16, 2002.


CONCLUSION OF LAW

The criteria for a compensable evaluation for multiple non-
compensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.324 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

Although the Veteran received VCAA notice in June 2003, May 
2004, and October 2007, the Board observes that, in this 
case, VCAA notice is not required because the issue presented 
involves a claim which cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that, where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (finding that VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  As will be explained 
below, the Veteran currently is in receipt of a compensable 
disability rating for service-connected PTSD.  Thus, the 
claim of entitlement to a compensable evaluation for multiple 
non-compensable service-connected disabilities under 
38 C.F.R. § 3.324 must be denied as a matter of law.  

The Veteran contends that he is entitled to a compensable 
evaluation under 38 C.F.R. § 3.324 because his multiple non-
compensable service-connected disabilities clearly interfere 
with his employability.

When a Veteran suffers from two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of a compensable degree under the 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2008).

The provisions of 38 C.F.R. § 3.324 are predicated on the 
existence solely of multiple non-compensable service-
connected disabilities.  The Court has held that, once a 
compensable evaluation for any service-connected disability 
has been awarded, the applicability of 38 C.F.R. § 3.324 is 
rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 
(1993).

As noted in the Introduction, in an April 2009 rating 
decision, the RO granted the Veteran's claim of service 
connection for PTSD and assigned staged ratings of 10 percent 
effective November 19, 2000, 30 percent effective March 13, 
2006, and 50 percent effective November 1, 2008.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (discussing staged 
ratings).  The Board notes that service connection also is in 
effect for a ganglion cyst of the right wrist, a sebaceous 
cyst of the left ear canal, a benign fibroma on the left side 
of the face, and a left ankle fracture.  Each of these 
service-connected disabilities is evaluated as zero percent 
disabling (non-compensable).  

Because a compensable disability rating has been awarded for 
the Veteran's service-connected PTSD, a single 10 percent 
rating based on the Veteran's multiple non-compensable 
service-connected disabilities pursuant to 38 C.F.R. § 3.324 
also cannot be awarded.  38 C.F.R. § 3.324 (2008).  
Accordingly, the Board finds that the Veteran's claim for a 
compensable evaluation for multiple non-compensable service-
connected disabilities under 38 C.F.R. § 3.324 must be 
denied.  Because the law is dispositive in this case, this 
claim must be denied on the basis of lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); 
see also VAOPGCPREC 5-04.


ORDER

Entitlement to a compensable evaluation for multiple non-
compensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


